IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER oF THE §
PETITIoN oF JoHN s. §
STRITZINGER FoR AWRIT oF §
MANDAr/lus. §

No. 635, 2015

Submitted: March l0, 2016
Decided: March ll, 2016

0 R D E R

This l lth day of March 2016, it appears to the Court that, on February 4, 2016,
the Clerk issued a notice to show cause, by certified mail, directing the petitioner to
show cause why this petition for a writ of mandamus should not be dismissed for the
petitioner’s failure to pay the Supreme Court filing fee or to file a motion to proceed
in forma pauperz's. The petitioner has not responded to the notice to show cause
within the required ten-day period and has not paid the fee or filed the motion.
Dis1nissal of the petition is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that the petition for a writ of mandamus is DISMISSED.

BY THE COURT:

 

Justice